Citation Nr: 1119317	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Atlanta, Georgia, Department of Veterans Appeals (VA) Regional Office (RO), which denied, amongst other issues, service connection for a low back disorder.  

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative, contend, in essence, that service connection is warranted for a low back disorder based upon service incurrence.  The Veteran asserts that while in service, he injured his low back on two occasions and was treated for the same.  He maintains that he has had low back problems and treatment for his back since that time.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, service treatment records document the Veteran's complaints of thoracic and low back pain following two separate injuries.  There is also post-service evidence documenting treatment for acute lumbosacral strain in 1978.  Earlier post-service medical records do not identify treatment of the spine.  There is also evidence indicating that the Veteran injured his back in a 1986 motor vehicle accident.

Also of record are opinions from C. Steingraben, D.C., and G.K. Perdue, D.O., that provide some evidence relating the Veteran's present complaints of low back pain to his active service.  However, both physicians only identified the Veteran as having low back pain as opposed to an identified disability of the back/spine.  A diagnosis of low back pain is not a disability for service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The opinion from Dr. Perdue was also speculative in nature.  Further, neither physician addressed the significance, if any, of the 1986 motor vehicle accident.

Based on the evidence set forth, the Veteran requires VA examination to determine whether any current disability of the spine had its onset in service or is otherwise etiologically related thereto.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA medical examination for his back disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should, be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed back disorder had its onset in-service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  In offering this assessment, the examiner must discuss the Veteran's documented in-service thoracic and lumbar spine injuries as well as his report regarding the onset and/or chronicity of the pertinent symptoms.  There should also be discussion with regard to the referenced 1986 motor vehicle accident.  Consideration must also be given to the statements from Drs. Steingraben and Perdue, which are both dated in February 2011.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with 

2.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


